Case 8:19-cv-01947-JLS-DFM Document 74 Filed 01/13/21 Page 1 of 2 Page ID #:3202



1

2

3

4

5                                                                 JS-6
6

7

8
                    UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10   SCOTTSDALE INDEMNITY                   Case No.: 8:19-cv-01947-JLS-DFM
11
     COMPANY, an Ohio corporation,

12
                Plaintiff,

13
          v.                                JUDGMENT IN
                                            FAVOR OF PLAINTIFF
14
                                            SCOTTSDALE INDEMNITY
     SUN COAST GENERAL                      COMPANY
15
     INSURANCE AGENCY, INC., a
     California corporation,
16              Defendant.
17

18

19        The Court, having granted Plaintiff Scottsdale Indemnity Company’s
20   (“Scottsdale”) Motion for Summary Judgment (the “Motion”) (Doc. 70) HEREBY
21   ORDERS:
22     1. Judgment is entered in favor of Scottsdale and against Defendant Sun Coast
23        General Insurance Agency, Inc. (“Sun Coast”) on Count VII of Scottsdale’s
24        First Amended Complaint for rescission;
25     2. The Insurance Agents and Brokers Professional Liability Insurance Policy, No.
26        ABI-0003470, issued by Scottsdale to Sun Coast effective for the period from
27        June 21, 2017 to June 21, 2018 (the “2017–2018 Policy”) is hereby rescinded
28        under Cal. Ins. Code §§ 330, 331, 358, 359, et seq. and is deemed void ab initio;

                                              -1-
Case 8:19-cv-01947-JLS-DFM Document 74 Filed 01/13/21 Page 2 of 2 Page ID #:3203
